AP-77,036
                                                                COURT OF CRIMINAL APPEALS
                                                                                 AUSTIN, TEXAS
                                                                Transmitted 9/17/2015 6:59:42 PM
                                                                  Accepted 9/18/2015 8:45:41 AM
                                                                                  ABEL ACOSTA
     IN THE COURT OF CRIMINAL APPEALS OF TEXAS                                            CLERK

                                No. AP-77,036
                                                                     September 18, 2015




JUAN BALDERAS                                    On Direct Appeal from the
       Appellant,                                179th District Court of Harris
                                                 County, Texas; Cause No.
                                                 1412826.

v.                                               ****************
                                                 THIS IS A DEATH
                                                 PENALTY CASE
THE STATE OF TEXAS
             _____________________________________________________


                    NOTICE OF APPEARANCE
                     FOR ORAL ARGUMENT
             _____________________________________________________




                                                R. Scott Shearer
                                                TBA No. 00786464
                                                917 Franklin, Suite 320
                                                Houston, Texas 77002
                                                (713) 254-5629
                                                (713) 224-2889 FAX
                                                ShearerLegal@Yahoo.com

                                                Attorney for Appellant
                                                (court-appointed)

                                                September 17, 2015
                                          I.


      Appellant has been notified that oral argument in the above cause has been

scheduled for Wednesday, October 7, 2015 at 9:00 A.M.



                                         II.


      Appellant intends to argue points 3, 4, and 5 of his appellate brief concerning

the State’s use of an interpreter. Appellant also intends to argue the contents of his

reply brief concerning these same points, which is in the process of being completed.



                                                    Respectfully submitted,

                                                    /s/ R. SCOTT SHEARER
                                                    R. Scott Shearer
                         CERTIFICATE OF SERVICE


       I certify that a copy of this notice of appearance for oral argument has been
served upon the State of Texas by e-mailing a copy of same to the following parties
at their respective addresses on this the 17th day of September, 2015:


DISTRICT ATTORNEY’S OFFICE
A.D.A. ALAN CURRY
APPELLATE DIVISION
DISTRICT ATTORNEY’S OFFICE
1201 FRANKLIN
HOUSTON, TX 77002


DISTRICT ATTORNEY’S OFFICE
A.D.A. CLINTON MORGAN
APPELLATE DIVISION
DISTRICT ATTORNEY’S OFFICE
1201 FRANKLIN
HOUSTON, TX 77002
MORGAN_CLINTON@dao.hctx.net



                                                   /s/ R. SCOTT SHEARER
                                                   R. Scott Shearer